Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 12-14 are objected to because of the following informalities:
Claim 10, line 3, “a resin composition” should read “the resin composition”.
Claim 12, line 1, “a resin composition” should read “the resin composition”.
Claim 13, line 3, “a resin composition” should read “the resin composition”.
Claim 14, line 3, “a resin composition” should read “the resin composition”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "laminated prepregs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2015/0044484 A1) in view of Yamada et al. (US 2009/0239992).
Regarding Claims 1-5, Ito discloses a resin composition comprising polyphenylene ether (Abstract, para 0037), a styrene oligomer (paras 0052, 0060-0061), a maleimide compound (para 0052), and a cyanate compound which may be a cyanate ester (paras 0052, 0056).
Ito does not disclose a styrene-based elastomer.
Yamada discloses a resin composition comprising polyphenylene ether and a thermoplastic elastomer (paras 0008-0016), such as styrene-butadiene-styrene block copolymer or styrene-isoprene-styrene block copolymer (para 0030), wherein the ratio of polyphenylene ether to elastomer is 10:90 to 90:10 by weight (para 0036). The styrene-based elastomer is used to obtain a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant (para 0031).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ito to incorporate the teachings of Yamada and produce the resin composition of Ito further comprising a styrene-based thermoplastic elastomer, such as styrene-butadiene-styrene block copolymer or styrene-isoprene-styrene block copolymer, in a weight ratio of polyphenylene ether to elastomer of 10:90 to 90:10. Doing so would produce a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant.
Ito discloses 50% or more polyphenylene ether (para 0050), and 1-30% cyanate compound (preferably 5-20%) (para 0057). Yamada discloses the ratio of polyphenylene ether to styrene elastomer is 10:90 to 90:10 by weight, therefore when the content of polyphenylene ether is 50 parts, the content of styrene elastomer is 5.6-450 parts, which overlaps the amount of styrene elastomer as claimed. 
Ito in view of Yamada does not explicitly disclose the amount of styrene oligomer in the resin composition. However, it would be obvious to use an amount of styrene oligomer such as that claimed. i.e. when the resin composition comprises 50% polyphenylene ether, 20% cyanate ester, and 20% parts styrene elastomer, the remaining 10% would comprise the maleimide compound and styrene oligomer. It would have been obvious to one of ordinary skill in the art to choose any amount within the remaining 10% for each of the maleimide compound and styrene oligomer and thereby arrive at the claimed invention (e.g. it would have been obvious to use 5% maleimide compound and 5% styrene oligomer).
Regarding Claim 6 and 7, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 5 above. Ito further discloses the polyphenylene ether is represented by formula (4) (para 0023-0025) which corresponds to the claimed structures. Ito further discloses the polyphenylene ether has a number average molecular weight of 500-3000 (para 0049), and specifically discloses the use of OPE-2St 1200 (para 0048) which according to the present specification meets the claimed structure and has a number average molecular weight of 1187 and a minimum melt viscosity of 1000 Pa·s (paras 0051, 0084).
Regarding Claim 8 and 9, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 1 above. Ito further discloses using inorganic filler (para 0063) in an amount of 10-200 parts by mass per 100 parts resin composition (para 0066).
Regarding Claims 10 and 12-13, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 1 above. Ito further discloses a base material (i.e. substrate or support) coated with a layer of the resin composition to form a prepreg (i.e. resin sheet) (para 0071).
Regarding Claim 11, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 10 above. Ito further discloses a metal foil-clad laminate comprising one or more prepregs and metal foil placed on one or both sides of the prepreg(s) (para 0080).
Regarding Claim 14, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 1 above. Ito further discloses a printed wiring board comprising an insulating layer comprised of a base material and the resin composition, and conductive layers of metal foil and plated metal film in the insulating layer (para 0081).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamada as applied to claim 1 above, and further in view of Itoh et al. (US 2015/0017449 A1).
Regarding Claim 4, Ito in view of Yamada discloses all the limitations of the present invention according to Claim 1 above. As discussed in paragraph 15 above, While Ito in view of Yamada do not explicitly disclose an amount of styrene oligomer, it would be obvious over Ito in view of Yamada to use an amount of styrene oligomer as claimed. 
Alternatively, Itoh discloses a resin composition for a prepreg and metal foil-clad laminate, wherein the resin composition comprises polyphenylene ether, epoxy resin, cyanate ester, and a styrene oligomer (Abstract). Itoh discloses the content of styrene oligomer is preferably 0.1 to 5 parts by mass relative to 100 parts by mass of the resin composition excluding filler, in order to produce desired electrical properties (para 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Ito in view of Yamada to incorporate the teachings of Itoh to produce the resin composition using 0.1 to 5 parts by mass styrene oligomer. Doing so would produce desired electrical properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787